Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a catheter assembly system comprising: a catheter adapter having an inner lumen extending between a proximal opening of the catheter adapter and a distal end of the catheter adapter, the proximal opening of the catheter adapter having an inner diameter; a catheter extending distally from the distal end of the catheter adapter; a septum disposed within and selectively sealing the inner lumen; a septum activator disposed within the inner lumen at a location proximal to the septum and having a proximal opening, the proximal opening of the septum activator having an inner diameter that is less than the inner diameter of the catheter adapter, the septum activator being configured to advance distally through a slit in the septum; and an activator attachment comprising: a body configured to attach to a proximal end of the catheter adapter; a connector portion comprising a set of threads; a probe member that extends from a distal end of the body, the probe member having an outer diameter that is less than the inner diameter of the proximal opening of the 
 	The closet prior art includes Tanabe WO 2011/046180 in view of Balbierz USP 5,156,596, however they fail to teach the claimed invention as described above and as argued by Applicant on 1/28/2021 and during the interview on 1/18/2021.  In particular the above references fail to teach wherein the distal end of the cannula is disposed proximal to the catheter.  
	It is noted the previous 112 rejections are withdrawn in light of amendments.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/28/2021